 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JESSE FRANCIS MILLER, SR.,                         No. 2:17-CV-0759-KJM-DMC
12                        Plaintiff,
13              v.                                       ORDER
14    DEPARTMENT OF VETERANS
      AFFAIRS,
15
                          Defendant.
16

17

18                   Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

19   court is plaintiff’s second amended complaint (Doc. 13).1

20                   The court is required to screen complaints brought by prisoners seeking relief

21   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

22   § 1915A(a). The court is also required to screen complaints brought by litigants who have been

23   granted leave to proceed in forma pauperis. See 28 U.S.C. § 1915(e)(2). Under these screening

24   provisions, the court must dismiss a complaint or portion thereof if it: (1) is frivolous or

25   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

26   from a defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(A), (B) and

27
            1
                   Plaintiff filed his second amended complaint as of right following the court’s order
28   determining service of the first amended complaint was appropriate.
                                                      1
 1   1915A(b)(1), (2). Moreover, pursuant to Federal Rule of Civil Procedure 12(h)(3), this court

 2   must dismiss an action if the court determines that it lacks subject matter jurisdiction. Because

 3   plaintiff, who is not a prisoner, has been granted leave to proceed in forma pauperis, the court will

 4   screen the complaint pursuant to § 1915(e)(2). Pursuant to Rule 12(h), the court will also

 5   consider as a threshold matter whether it has subject-matter jurisdiction.

 6                  Plaintiff claims George W. Chiu, M.D., a doctor with defendant Department of

 7   Veterans Affairs, showed “absolute disregard in performing prostate surgery. . . .” The court

 8   concludes that it has subject matter jurisdiction and that the complaint is appropriate for service

 9   by the United States Marshal without pre-payment of costs. If plaintiff desires service of process

10   by the United States Marshal without pre-payment of costs, plaintiff must comply with the

11   requirements outlined below. Plaintiff is warned that failure to comply with this order, or

12   otherwise effect service pursuant to Federal Rule of Civil Procedure 4, may result in dismissal of

13   the action for lack of prosecution and failure to comply with court rules and orders. See Local

14   Rule 110.

15                  Accordingly, IT IS HEREBY ORDERED that:

16                  1.      The Clerk of the Court shall issue a summons in a civil case, the

17   undersigned’s new case documents, and an order setting this matter for an initial scheduling

18   conference;

19                  2.      The Clerk of the Court shall send plaintiff the summons, 1 USM-285

20   forms, and a copy of the second amended complaint;
21                  3.      Within 15 days from the date of this order, plaintiff shall complete the

22   summons by indicating the addresses of the named defendants and shall submit to the United

23   States Marshal at the address indicated below the following documents:

24                          a.      The completed summons;

25                          b.      One completed USM-285 form for each named defendant;

26                          c.      Two copies of the second amended complaint; and
27                          d.      One copy of the court’s initial scheduling conference order issued
                                    herewith;
28
                                                        2
 1                  4.     Within 20 days of the date of this order, plaintiff shall file a notice

 2   indicating that the documents described above have been submitted to the United States Marshal,

 3   or a notice that plaintiff intends to serve the summons and complaint without assistance from the

 4   United States Marshal;

 5                  5.     If plaintiff seeks the assistance of the United States Marshal, the United

 6   States Marshal is directed to serve all process without pre-payment of costs not later than 60 days

 7   from the date of this order, such service of process to be completed by serving a copy of the

 8   summons, complaint, and initial scheduling conference order on the defendants at the addresses

 9   provided by plaintiff; and

10                  6.     The Clerk of the Court is directed to serve a copy of this order on the

11   United States Marshal at 501 “I” Street, Sacramento, CA, 95814.

12

13

14   Dated: March 26, 2019
                                                           ____________________________________
15                                                         DENNIS M. COTA
16                                                         UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
